PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re of Patent No. 7,651,340
Issue Date: January 26, 2010
Application No. 12/072,121
Filed: February 22, 2008
Attorney Docket No. D3057-004.B
:
:
:       NOTICE UNDER 37 CFR. 1.28(c)      
:
:



This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed July 07, 2021.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

This application is no longer entitled to small entity status.  Accordingly, all future fees paid in this application must be paid at the undiscounted rate.  

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Thomas C. Fiala appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.

Inquiries related to this communication should be directed to the undersigned at (571) 272-4231. 


/Michelle R. Eason/
Michelle R. Eason                                
Lead Paralegal Specialist
Office of Petitions

	
cc: 	THOMAS C. FIALA
FIALA & WEAVER P.L.L.C.
C/O CPA GLOBAL
900 SECOND AVENUE SOUTH
SUITE 600
MINNEAPOLIS, MN 55402